*98Opinion by
Beatty, J.,
Brosnan, J., concurring.
The only error complained of in this case is that the judgment is for gold coin. It only differs from the case of B. E. Hastings & Co. against the same defendant in this, that the judgment is founded on a trial and finding of facts, and not on the consent of defendant. Upon the authority of B. F. Hastings & Co. v. same defendant, the judgment in this case is modified so as to strike out all that portion thereof which requires the same to be satisfied in gold coin. The Court below is directed to make said modification.
The appellant will recover its costs in this Court.